Exhibit 10.1

EMPLOYMENT AGREEMENT

This Employment Agreement (“Agreement”) is made as of the ____ day of DATE 20__
between Alkermes, Inc., a Pennsylvania corporation (the “Company”), and NAME of
__________, _________ (“Executive”).

WHEREAS, the Company has previously entered into an Employment Agreement with
Executive dated DATE, as amended on DATE (the “VP Agreement”);

WHEREAS, the Company and Executive wish to replace the VP Agreement with the
provisions set forth herein;

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties agree as follows:

1.Employment.  The term of this Agreement shall extend from DATE (the
“Commencement Date”) until this Agreement is terminated by either the Executive
or the Company pursuant to Paragraph 4.  The term of this Agreement may be
referred to herein as the “Period of Employment.”

2.Position and Duties.  During the Period of Employment, Executive shall serve
as Senior Vice President, TITLE, Alkermes, Inc. , and shall have supervision and
control over and responsibility for the day-to-day business and affairs of those
functions and operations of the Company and shall have such other powers and
duties as may from time to time be prescribed by the Board of Directors (the
“Board”) of Alkermes plc, the parent company of the Company, the Chief Executive
Officer of Alkermes plc (the “CEO”), or other authorized executives, provided
that such duties are consistent with Executive’s position or other positions
that he/she may hold from time to time.  Executive shall devote his/her full
working time and efforts to the business and affairs of the Company. 

3.Compensation and Related Matters.

(a)Base Salary.  Executive’s initial annual base salary shall be determined by
the Compensation Committee of the Board (the “Compensation
Committee”).  Executive’s base salary shall be redetermined annually by the
Compensation Committee.  The base salary in effect at any given time is referred
to herein as “Base Salary.”  The Base Salary shall be payable in substantially
equal bi-weekly installments.

(b)Incentive Compensation.  Executive shall be eligible to receive cash
incentive compensation as determined by the Compensation Committee from time to
time, and shall also be eligible to participate in such incentive compensation
plans as the Compensation Committee shall determine from time to time.

(c)Expenses.  Executive shall be entitled to receive prompt reimbursement for
all reasonable business expenses incurred by him/her in performing services
hereunder during the Period of Employment, in accordance with the policies and
procedures then in effect and established by the Company.





--------------------------------------------------------------------------------

 



(d)Other Benefits.  During the Period of Employment, Executive shall be entitled
to continue to participate in or receive benefits under all of the Company’s
Employee Benefit Plans in effect on the date hereof, as these plans or
arrangements may thereafter be amended from time to time.  As used herein, the
term “Employee Benefit Plans” includes, without limitation, each pension and
retirement plan; supplemental pension, retirement and deferred compensation
plan; savings and profit-sharing plan; stock ownership plan; stock purchase
plan; stock option plan; life insurance plan; medical insurance plan; disability
plan; and health and accident plan or arrangement established and maintained by
the Company on the date hereof for employees of the same status within the
hierarchy of the Company.  Executive shall have the right in accordance with
applicable law and the Company’s long-term disability plan to elect to pay the
premiums for his/her disability coverage with after-tax dollars.  During the
Period of Employment, Executive shall be entitled to participate in or receive
benefits under any Employee Benefit Plan or arrangement which may, in the
future, be made available by the Company to its executives and key management
employees, subject to and on a basis consistent with the terms, conditions and
overall administration of such plan or arrangement.  Any payments or benefits
payable to Executive under a plan or arrangement referred to in this
Subparagraph 3(d) in respect of any calendar year during which Executive is
employed by the Company for less than the whole of such year shall, unless
otherwise provided in the applicable plan or arrangement, be prorated in
accordance with the number of days in such calendar year during which he/she is
so employed.  Should any such payments or benefits accrue on a fiscal year
(rather than calendar year) basis, then the proration in the preceding sentence
shall be on the basis of a fiscal year rather than calendar year.

(e)Vacations.  Executive shall be entitled to paid vacation time in each
calendar year in accordance with Company policy, which vacation days shall be
accrued ratably during the calendar year and the number of which may be
increased in accordance with Company policies.  Executive shall also be entitled
to all paid holidays given by the Company to its executives.

4.Termination.  Executive’s employment hereunder may be terminated without any
breach of this Agreement under the following circumstances:

(a)Death.  Executive’s employment hereunder shall terminate upon his/her  death.

(b)Disability.  If Executive is prevented from performing his/her duties
hereunder by reason of any physical or mental incapacity that results in
Executive’s satisfaction of all requirements necessary to receive benefits under
the Company’s long-term disability plan due to a total disability, then, to the
extent permitted by law, Company may terminate the employment of Executive at or
after such time.  Nothing in this Subparagraph 4(b) shall be construed to waive
Executive’s rights, if any, under existing law including, without limitation,
the Family and Medical Leave Act of 1993, 29 U.S.C. §2601 et seq. and the
Americans with Disabilities Act, 42 U.S.C. §12101 et seq. 

(c)Termination by Company for Cause.  At any time during the Period of
Employment, the Company may terminate Executive’s employment hereunder for
Cause.  For purposes of this Agreement, “Cause” shall mean:  (i) conduct by
Executive constituting a

 

2

--------------------------------------------------------------------------------

 



material act of willful misconduct in connection with the performance of his/her
duties, including, without limitation, misappropriation of funds or property of
the Company or any of its affiliates other than the occasional, customary and de
minimis use of Company property for personal purposes; (ii) the commission by
Executive of a felony or any misdemeanor involving moral turpitude, deceit,
dishonesty or fraud, or conduct by Executive that would reasonably be expected
to result in material injury to the Company if he/she were retained in his/her
position; (iii) continued, willful and deliberate non-performance by Executive
of his/her duties hereunder (other than by reason of Executive’s physical or
mental illness, incapacity or disability) which has continued for more than
thirty (30) days following written notice of such non-performance from the
Company; (iv) a breach by Executive of any of the provisions contained in
Paragraph 7 of this Agreement; (v) a violation by Executive of the Company’s
employment policies which has continued following written notice of such
violation from the Company; or (vi) willful failure to cooperate with a bona
fide internal investigation or an investigation by regulatory or law enforcement
authorities, after being instructed by the Company to cooperate, or the willful
destruction or failure to preserve documents or other materials known to be
relevant to such investigation or the willful inducement of others to fail to
cooperate or to produce documents or other materials.

(d)Termination Without Cause.  At any time during the Period of Employment, the
Company may terminate Executive’s employment hereunder without Cause.  Any
termination by the Company of Executive’s employment under this Agreement which
does not constitute a termination for Cause under Subparagraph 4(c) or result
from the death or disability of Executive under Subparagraph 4(a) or (b) shall
be deemed a termination without Cause; provided that, Executive’s employment
shall not be deemed terminated under this Subparagraph 4(d) if he/she remains
employed by an affiliate of the Company.

(e)Termination by Executive.  At any time during the Period of Employment,
Executive may terminate his/her employment hereunder for any reason, including
but not limited to Good Reason.  For purposes of this Agreement, “Good Reason”
shall mean that Executive has complied with the “Good Reason Process”
(hereinafter defined) following the occurrence of any of the following
events:  (i) a substantial diminution or other substantive adverse change, not
consented to by Executive, in the nature or scope of Executive’s
responsibilities, authorities, powers, functions or duties; (ii) an involuntary
material reduction in Executive’s Base Salary except for across-the-board
reductions similarly affecting all or substantially all management employees;
(iii) a breach by the Company of any of its other material obligations under
this Agreement, or (iv) a material change in the geographic location at which
Executive must perform his/her services; provided that, a change in the
employment of Executive to another affiliate of Company does not in and of
itself constitute “Good Reason.”  “Good Reason Process” shall mean that (A)
Executive reasonably determines in good faith that a “Good Reason” event has
occurred; (B) Executive notifies the Company in writing of the occurrence of the
Good Reason event within ninety (90) days of the occurrence of such event; (C)
Executive cooperates in good faith with the Company’s efforts, for a period not
less than thirty (30) days following such notice, to modify Executive’s
employment situation in a manner acceptable to Executive and Company; (D)
notwithstanding such efforts, one or more of the Good Reason events continues to
exist and has not been modified in a manner acceptable to Executive; and (E)
Executive terminates his/her  employment no later than sixty (60) days after the
end of the thirty-

 

3

--------------------------------------------------------------------------------

 



day cure period.  If the Company cures the Good Reason event in a manner
acceptable to Executive during the thirty-day period, Good Reason shall be
deemed not to have occurred.

(f)Notice of Termination.  Except for termination as specified in Subparagraph
4(a), any termination of Executive’s employment by the Company or any such
termination by Executive shall be communicated by written Notice of Termination
to the other party hereto.  For purposes of this Agreement, a “Notice of
Termination” shall mean a notice which shall indicate the specific termination
provision in this Agreement relied upon.

(g)Date of Termination.  “Date of Termination” shall mean:  (i) if Executive’s
employment is terminated by his/her death, the date of his/her death; (ii) if
Executive’s employment is terminated on account of disability under Subparagraph
4(b) or by the Company for Cause under Subparagraph 4(c), the date on which
Notice of Termination is given; (iii) if Executive’s employment is terminated by
the Company under Subparagraph 4(d), thirty (30) days after the date on which a
Notice of Termination is given; and (iv) if Executive’s employment is terminated
by Executive under Subparagraph 4(e), thirty (30) days after the date on which a
Notice of Termination is given.

5.Compensation Upon Termination.

(a)Termination Generally.  If Executive’s employment with the Company is
terminated for any reason during the Period of Employment, the Company shall pay
or provide to Executive (or to his/her  authorized representative or estate) any
earned but unpaid Base Salary, incentive compensation earned but not yet paid,
unpaid expense reimbursements, accrued but unused vacation and any vested
benefits Executive may have under any Employee Benefit Plan of the Company,
including without limitation any benefits that may accrue on Executive’s
retirement from the Company, to the extent applicable (the “Accrued Benefit”).

(b)Termination by the Company Without Cause or by Executive with Good
Reason.  If Executive’s employment is terminated by the Company without Cause as
provided in Subparagraph 4(d), or Executive terminates his/her employment for
Good Reason as provided in Subparagraph 4(e), then the Company shall, through
the Date of Termination, pay Executive his/her Accrued Benefit. The Company
shall within seven (7) days of the Date of Termination provide to Executive a
general release of claims in a form and manner satisfactory to the Company (the
“Release”).  If Executive signs the Release and delivers it to Company within
twenty-one (21) days of Executive’s receipt of the Release and does not revoke
it within seven (7) days thereafter:

(i)Company shall pay Executive an amount equal to one times the sum of
Executive’s Base Salary and his/her Average Incentive Compensation (the
“Severance Amount”).  The Severance Amount shall be paid out in substantially
equal bi-weekly installments over twelve (12) months, in arrears beginning on
the first payroll date that occurs after thirty-five (35) days from the Date of
Termination.  Solely for the purposes of Section 409A of the Internal Revenue
Code of 1986, as amended (the “Code”), each bi-weekly payment is considered a
separate payment.  For purposes of this Agreement, “Average Incentive
Compensation” shall mean the average of the annual cash incentive compensation
under Subparagraph 3(b) received by Executive for

 

4

--------------------------------------------------------------------------------

 



the two (2) immediately preceding fiscal years.  In no event shall “Average
Incentive Compensation” include any sign-on bonus, retention bonus or any other
special bonus.  Notwithstanding the foregoing, if Executive breaches any of the
provisions contained in Paragraph 7 of this Agreement, all payments of the
Severance Amount shall immediately cease.

(ii)Subject to Executive’s copayment of premium amounts at the active employees’
rate, continued participation in the Company’s group health, dental and vision
program for twelve (12) months; provided, however, that the continuation of
health benefits under this Subparagraph shall reduce and count against
Executive’s rights under the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended (“COBRA”).

(iii)Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive’s termination of employment, Executive is considered a “specified
employee” within the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any
payment or benefit that Executive becomes entitled to under this Agreement is
considered deferred compensation subject to interest, penalties and additional
tax imposed pursuant to Section 409A(a) of the Code as a result of the
application of Section 409A(a)(2)(B)(i) of the Code, then no such payment shall
be payable or benefit shall be provided prior to the date that is the earlier of
(A) six months after Executive’s separation from service, or (B) Executive’s
death, and the initial payment shall include a catch-up amount covering amounts
that would otherwise have been paid during the first six-month period but for
the application of this Subparagraph 5(b)(iii).  The parties intend that this
Agreement will be administered in accordance with Section 409A of the Code.  The
parties agree that this Agreement may be amended, as reasonably requested by
either party, and as may be necessary to fully comply with Section 409A of the
Code and all related rules and regulations in order to preserve the payments and
benefits provided hereunder without additional cost to either party.

(c) Additional Limitation.

(i)         Anything in this Agreement to the contrary notwithstanding, in the
event that the amount of any compensation, payment or distribution by the
Company to or for the benefit of the Executive, whether paid or payable or
distributed or distributable pursuant to the terms of this Agreement or
otherwise, calculated in a manner consistent with Section 280G of the Code and
the applicable regulations thereunder (the “Aggregate Payments”), would be
subject to the excise tax imposed by Section 4999 of the Code, then the
Aggregate Payments shall be reduced (but not below zero) so that the sum of all
of the Aggregate Payments shall be $1.00 less than the amount at which the
Executive becomes subject to the excise tax imposed by Section 4999 of the Code;
provided that such reduction shall only occur if it would result in the
Executive receiving a higher After Tax Amount (as defined below) than the
Executive would receive if the Aggregate Payments were not subject to such
reduction.  In such event, the Aggregate Payments shall be reduced in the
following order, in each case, in reverse chronological order beginning with the
Aggregate Payments that are to be paid the furthest in time from consummation of
the transaction that is subject to Section

 

5

--------------------------------------------------------------------------------

 



280G of the Code:  (1) cash payments not subject to Section 409A of the Code;
(2) cash payments subject to Section 409A of the Code; (3) equity-based payments
and acceleration; and (4) non-cash forms of benefits; provided that in the case
of all the foregoing Aggregate Payments all amounts or payments that are not
subject to calculation under Treas. Reg. §1.280G-1, Q&A-24(b) or (c) shall be
reduced before any amounts that are subject to calculation under Treas. Reg.
§1.280G-1, Q&A-24(b) or (c).

(ii)       For purposes of this Section 5(c), the “After Tax Amount” means the
amount of the Aggregate Payments less all federal, state, and local income,
excise and employment taxes imposed on the Executive as a result of the
Executive’s receipt of the Aggregate Payments.  For purposes of determining the
After Tax Amount, the Executive shall be deemed to pay federal income taxes at
the highest marginal rate of federal income taxation applicable to individuals
for the calendar year in which the determination is to be made, and state and
local income taxes at the highest marginal rates of individual taxation in each
applicable state and locality, net of the maximum reduction in federal income
taxes which could be obtained from deduction of such state and local taxes.

(iii)      The determination as to whether a reduction in the Aggregate Payments
shall be made pursuant to Section 5(c)(i) shall be made by a nationally
recognized accounting firm selected by the Company (the “Accounting Firm”),
which shall provide detailed supporting calculations both to the Company and the
Executive within 15 business days of the Date of Termination, if applicable, or
at such earlier time as is reasonably requested by the Company or the
Executive.  Any determination by the Accounting Firm shall be binding upon the
Company and the Executive.

6.Change in Control Payment.  The provisions of this Paragraph 6 set forth
certain terms of an agreement reached between Executive and the Company
regarding Executive’s rights and obligations upon the occurrence of a Change in
Control of Alkermes plc or any successor in interest to Alkermes plc
(“Alkermes”).  These provisions are intended to assure and encourage in advance
Executive’s continued attention and dedication to his/her assigned duties and
his/her  objectivity during the pendency and after the occurrence of any such
event.  These provisions shall apply in lieu of, and expressly supersede, the
provisions of Subparagraph 5(b) regarding the amount of severance pay and
benefits upon a termination of employment, if such termination of employment
occurs within twenty-four (24) months after the occurrence of the first event
constituting a Change in Control, provided that such first event occurs during
the Period of Employment.  These provisions shall terminate and be of no further
force or effect beginning twenty-four (24) months after the occurrence of a
Change in Control.

(a)A “Change in Control” shall be deemed to have occurred upon the occurrence of
any one of the following events:

(i)any “Person,” as such term is used in Sections 13(d) and 14(d) of the United
States Securities Exchange Act of 1934, as amended (the “Act”) (other than
Alkermes, any of its subsidiaries, or any trustee, fiduciary or other person or
entity holding securities under any employee benefit plan or trust of Alkermes
or any of its subsidiaries), together with all “affiliates” and “associates” (as
such terms are defined in Rule 12b-2 under the Act) of such

 

6

--------------------------------------------------------------------------------

 



Person, shall become the “beneficial owner” (as such term is defined in Rule
13d-3 under the Act), directly or indirectly, of securities of Alkermes
representing fifty percent (50%) or more of the combined voting power of the
Alkermes’ then outstanding securities having the right to vote in an election of
the Board (“Voting Securities”) (in such case other than as a result of an
acquisition of securities directly from Alkermes); or

(ii)a majority of the members of the Board is replaced during any twelve-month
period by directors whose appointment or election is not endorsed by a majority
of the Board before the date of such appointment or election; or

(iii)the consummation of (A) any consolidation or merger of Alkermes where the
stockholders of Alkermes, immediately prior to the consolidation or merger,
would not, immediately after the consolidation or merger, beneficially own (as
such term is defined in Rule 13d-3 under the Act), directly or indirectly,
shares representing in the aggregate more than fifty percent (50%) of the voting
shares of the company issuing cash or securities in the consolidation or merger
(or of its ultimate parent corporation, if any), or (B) any sale or other
transfer (in one transaction or a series of transactions contemplated or
arranged by any party as a single plan) of all or substantially all of the
assets of Alkermes.

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to have
occurred for purposes of the foregoing clause (i) solely as the result of an
acquisition of securities by Alkermes that, by reducing the number of shares of
Voting Securities outstanding, increases the proportionate number of shares of
Voting Securities beneficially owned by any person to fifty percent (50%) or
more of the combined voting power of all then outstanding Voting Securities;
provided, however, that if any person referred to in this sentence shall
thereafter become the beneficial owner of any additional shares of Voting
Securities (other than pursuant to a stock split, stock dividend, or similar
transaction or as a result of an acquisition of securities directly from
Alkermes) and immediately thereafter beneficially owns fifty percent (50%) or
more of the combined voting power of all then outstanding Voting Securities,
then a “Change in Control” shall be deemed to have occurred for purposes of the
foregoing clause (i).

(b)Effect of a Change in Control. 

(i)If within twenty-four (24) months after a Change in Control occurs, the
Executive’s employment is terminated by the Company without Cause as provided in
Subparagraph 4(d) or the Executive terminates his/her employment for Good Reason
as provided in Subparagraph 4(e), then, the Company shall pay Executive a lump
sum in cash on the Date of Termination equal to the sum of:

(A)  to the extent not theretofore paid, an amount equal to the Executive’s Base
Salary through the Date of Termination;



 

7

--------------------------------------------------------------------------------

 



(B)  an amount equal to the following formula:  A x (B ÷ 365); where A equals
Executive’s Average Incentive Compensation and B equals the number of days in
the current fiscal year through the Date of Termination; and

(C)  an amount equal to 1.5 times the sum of (I) Executive’s Base Salary (or
Executive’s Base Salary in effect immediately prior to the Change in Control, if
higher) plus (II) Executive’s Average Incentive Compensation; and

(ii)Subject to Executive’s copayment of premium amounts at the active employees’
rate, Executive shall continue to participate in the Company’s group health,
dental and vision program for eighteen (18) months; provided, however, that the
continuation of health benefits under this Section shall reduce and count
against Executive’s rights under COBRA.

(iii)Anything in this Agreement to the contrary notwithstanding, if at the time
of Executive’s separation from service within the meaning of Section 409A of the
Code, Executive is considered a “specified employee” within the meaning of
Section 409A(a)(2)(B)(i) of the Code, and if any payment or benefit that
Executive becomes entitled to under this Agreement is considered deferred
compensation subject to interest, penalties and additional tax imposed pursuant
to Section 409A(a) of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, then no such payment shall be payable or benefit
shall be provided prior to the date that is the earlier of (A) six (6) months
and one day after Executive’s separation from service, or (B) Executive’s
death.  The parties intend that this Agreement will be administered in
accordance with Section 409A of the Code.  The parties agree that this Agreement
may be amended, as reasonably requested by either party, and as may be necessary
to fully comply with Section 409A of the Code and all related rules and
regulations in order to preserve the payments and benefits provided hereunder
without additional cost to either party.

7.Confidential Information, Nonsolicitation and Cooperation.

(a)Confidential Information.  As used in this Agreement, “Confidential
Information” means information belonging to the Company or its affiliates which
is of value to the Company or its affiliates in the course of conducting their
business and the disclosure of which could result in a competitive or other
disadvantage to the Company or its affiliates.  Confidential Information
includes, without limitation, financial information, reports, and forecasts;
inventions, improvements and other intellectual property; trade secrets;
know-how; designs, processes or formulae; software; market or sales information
or plans; customer lists; and business plans, prospects and opportunities (such
as possible acquisitions or dispositions of businesses or facilities) which have
been discussed or considered by the management of the Company or its
affiliates.  Confidential Information includes information developed by
Executive in the course of Executive’s employment by the Company or its
affiliates, as well as other information to which Executive may have access in
connection with Executive’s employment.  Confidential Information also includes
the confidential information of others with which the Company or its affiliates
has a business relationship.  Notwithstanding the foregoing,

 

8

--------------------------------------------------------------------------------

 



Confidential Information does not include information in the public domain,
unless due to breach of Executive’s duties under Subparagraph 7(b).

(b)Confidentiality.  Executive understands and agrees that Executive’s
employment creates a relationship of confidence and trust between Executive and
the Company with respect to all Confidential Information.  At all times, both
during Executive’s employment with the Company or its affiliates and after its
termination, Executive will keep in confidence and trust all such Confidential
Information, and will not use or disclose any such Confidential Information
without the written consent of the Company, except as may be necessary in the
ordinary course of performing Executive’s duties to the Company or its
affiliates. Notwithstanding the above, (i) pursuant to the federal Defend Trade
Secrets Act of 2016, Executive’s disclosure of a “trade secret” (as defined
herein) (A) in confidence to a Federal, State, or local government official,
either directly or indirectly, or to an attorney, and solely for the purpose of
reporting or investigating a suspected violation of law; or (B) in a complaint
or other document filed in a lawsuit or other proceeding, if such filing is made
under seal, and (ii) Executive’s disclosure of Confidential Information to any
governmental agency or entity to report possible violations of federal law or
regulation or Executive’s making of other disclosures that are protected under
the whistleblower provisions of federal law or regulation will not constitute a
violation of this Section 7.  For purpose of the above sentence trade secret
shall be defined as all forms and types of information that the Company has
taken reasonable measures to keep secret and where such information derives
actual or potential independent economic value from not being generally known
to, and not being readily ascertainable through proper means by another person
who can obtain economic value from the disclosure or use of the information.

(c)Documents, Records, etc.  All documents, records, data, apparatus, equipment
and other physical property, whether or not pertaining to Confidential
Information, which are furnished to Executive by the Company or its affiliates
or are produced by Executive in connection with Executive’s employment will be
and remain the sole property of the Company and/or its affiliate.  Executive
will return to the Company all such materials and property as and when requested
by the Company.  In any event, Executive will return all such materials and
property immediately upon termination of Executive’s employment for any
reason.  Executive will not retain with Executive any such material or property
or any copies thereof after such termination.

(d)Nonsolicitation.  During the Period of Employment and for one (1) year
thereafter, Executive (i) will refrain from directly or indirectly recruiting or
otherwise soliciting, inducing or influencing any person to leave employment
with the Company or its affiliates (other than terminations of employment of
subordinate employees undertaken in the course of Executive’s employment with
the Company or its affiliates); and (ii) will refrain from soliciting or
encouraging any customer or supplier to terminate or otherwise modify adversely
its business relationship with the Company or the Company’s
affiliates.  However, nothing in this Subparagraph 7(d) will prohibit Executive
from indirectly recruiting, soliciting, inducing or influencing a person to
leave employment with the Company or its affiliates through the use of
advertisements in trade journals and the like or from discussing employment
opportunities with such employees to the extent such employees contact Executive
first.  Executive understands that the restrictions set forth in this
Subparagraph 7(d) are intended to protect the Company’s and its affiliates’
interests in their Confidential Information and established employee, customer
and

 

9

--------------------------------------------------------------------------------

 



supplier relationships and goodwill, and agrees that such restrictions are
reasonable and appropriate for such purpose. 

(e)Litigation and Regulatory Cooperation.  During and after Executive’s
employment, Executive shall cooperate fully with the Company and its affiliates
in the defense or prosecution of any claims or actions now in existence or which
may be brought in the future against or on behalf of the Company or its
affiliates which relate to events or occurrences that transpired while Executive
was employed by the Company or its affiliates.  Executive’s full cooperation in
connection with such claims or actions shall include, but not be limited to,
being available to meet with counsel to prepare for discovery or trial and to
act as a witness on behalf of the Company or its affiliates at mutually
convenient times.  During and after Executive’s employment, Executive also shall
cooperate fully with the Company and its affiliates in connection with any
investigation or review of any federal, state or local regulatory authority as
any such investigation or review relates to events or occurrences that
transpired while Executive was employed by the Company or its affiliates.  The
Company shall reimburse Executive for any reasonable out-of-pocket expenses
incurred in connection with Executive’s performance of obligations pursuant to
this Subparagraph 7(e).

(f)Injunction.  Executive agrees that it would be difficult to measure any
damages caused to the Company and its affiliates which might result from any
breach by Executive of the promises set forth in this Paragraph 7, and that in
any event money damages would be an inadequate remedy for any such
breach.  Accordingly, subject to Paragraph 9 of this Agreement, Executive agrees
that if Executive breaches, or proposes to breach, any portion of this
Agreement, the Company shall be entitled, in addition to all other remedies that
it may have, to an injunction or other appropriate equitable relief to restrain
any such breach without showing or proving any actual damage to the Company or
its affiliates.

8.Arbitration of Disputes.   Any controversy or claim arising out of or relating
to this Agreement or the breach thereof or otherwise arising out of Executive’s
employment or the termination of that employment (including, without limitation,
any claims of unlawful employment discrimination whether based on age or
otherwise) shall, to the fullest extent permitted by law, be settled by
arbitration in any forum and form agreed upon by the parties or, in the absence
of such an agreement, under the auspices of the American Arbitration Association
(“AAA”) in Boston, Massachusetts in accordance with the Employment Dispute
Resolution Rules of the AAA, including, but not limited to, the rules and
procedures applicable to the selection of arbitrators.  In the event that any
person or entity other than Executive or the Company may be a party with regard
to any such controversy or claim, such controversy or claim shall be submitted
to arbitration subject to such other person or entity’s agreement.  Judgment
upon the award rendered by the arbitrator may be entered in any court having
jurisdiction thereof.  This Paragraph 8 shall be specifically
enforceable.  Notwithstanding the foregoing, this Paragraph 8 shall not preclude
either party from pursuing a court action for the sole purpose of obtaining a
temporary restraining order or a preliminary injunction in circumstances in
which such relief is appropriate; provided that any other relief shall be
pursued through an arbitration proceeding pursuant to this Paragraph 8.

9.Consent to Jurisdiction.  To the extent that any court action is permitted
consistent with or to enforce Paragraphs 7 or 8 of this Agreement, the parties
hereby consent to the

 

10

--------------------------------------------------------------------------------

 



jurisdiction of the Superior Court of the Commonwealth of Massachusetts and the
United States District Court for the District of Massachusetts.  Accordingly,
with respect to any such court action, Executive (i) submits to the personal
jurisdiction of such courts; (ii) consents to service of process; and (iii)
waives any other requirement (whether imposed by statute, rule of court, or
otherwise) with respect to personal jurisdiction or service of process.

10.Integration.  This Agreement, the Deed of Indemnification dated as of
DATE and the Employee Agreement with respect to Inventions and Proprietary
Information dated DATE between the Company and Executive, constitute the entire
agreement between the parties with respect to the subject matter hereof and
supersede all prior agreements between the parties with respect to any related
subject matter.  Notwithstanding the foregoing, except to the extent in conflict
therewith, this Agreement does not supersede the Employee Agreement with respect
to Inventions and Proprietary Information dated DATE between Executive and the
Company.

11.Assignment; Successors and Assigns.  Neither the Company nor Executive may
make any assignment of this Agreement or any interest herein, by operation of
law or otherwise, without the prior written consent of the other party; provided
that the Company may assign its rights under this Agreement without the consent
of Executive in the event that the Company shall effect a reorganization,
consolidate with or merge into any other corporation, partnership, organization
or other entity, or transfer all or substantially all of its properties or
assets to any other corporation, partnership, organization or other
entity.  This Agreement shall inure to the benefit of and be binding upon the
Company and Executive, their respective successors, executors, administrators,
heirs and permitted assigns.

12.Enforceability. If any portion or provision of this Agreement (including,
without limitation, any portion or provision of any section of this Agreement)
shall to any extent be declared illegal or unenforceable by a court of competent
jurisdiction, then the remainder of this Agreement, or the application of such
portion or provision in circumstances other than those as to which it is so
declared illegal or unenforceable, shall not be affected thereby, and each
portion and provision of this Agreement shall be valid and enforceable to the
fullest extent permitted by law.

13.Waiver.  No waiver of any provision hereof shall be effective unless made in
writing and signed by the waiving party.  The failure of any party to require
the performance of any term or obligation of this Agreement, or the waiver by
any party of any breach of this Agreement, shall not prevent any subsequent
enforcement of such term or obligation or be deemed a waiver of any subsequent
breach.

14.Notices.  Any notices, requests, demands and other communications provided
for by this Agreement shall be sufficient if in writing and delivered in person
or sent by a nationally recognized overnight courier service or by registered or
certified mail, postage prepaid, return receipt requested, to Executive at the
last address Executive has filed in writing with the Company or, in the case of
the Company, at its main offices, attention Head of Human Resources, and shall
be effective on the date of delivery in person or by courier or three (3) days
after the date mailed.



 

11

--------------------------------------------------------------------------------

 



15.Amendment.  This Agreement may be amended or modified only by a written
instrument referencing this Agreement signed by Executive and by a duly
authorized representative of the Company.

16.Legal Expenses.  The Company agrees to reimburse Executive, to the full
extent permitted by law, for all costs and expenses (including, without
limitation, reasonable attorneys’ fees) which Executive may reasonably incur as
a result of any contest of the validity or enforceability of, or the Company’s
liability under, any provision of this Agreement, plus in each case interest at
the applicable Federal rate provided for in Section 7872(f)(2) of the Code;
provided, however, that such payment shall be made only if the Executive
prevails on at least one material issue.

17.Governing Law.  This is a Massachusetts contract and shall be construed under
and be governed in all respects by the laws of the Commonwealth of
Massachusetts, without giving effect to the conflict of laws principles of such
Commonwealth.  With respect to any disputes concerning Federal law, such
disputes shall be determined in accordance with the law as it would be
interpreted and applied by the United States Court of Appeals for the First
Circuit.

18.Counterparts.  This Agreement may be executed in any number of counterparts,
each of which when so executed and delivered shall be taken to be an original;
but such counterparts shall together constitute one and the same document.

 





 

12

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have executed this Agreement effective on the
date and year first above written.

 

 

ALKERMES, INC.

 

 

By: Madeline Coffin

Title: SVP, Human Resources

 

 

NAME

 

 

 

 

13

--------------------------------------------------------------------------------